 In the Matter Of WOODSIDE COTTON MILLS COMPANYandTEXTILEWORKERS UNION OF AMERICACase No. R-J48,-Decided March 0, 1943Jurisdiction:. textile manufacturing industry.Investigation and Certification of Representatives:, exlsjence of question : re`fusal to recognize the union until certified by the Board ; election necessaryUnit Appropriatefor Collective'Bargaining:one of two plants of the companyfound appropriate when, among other reasons, the plants were separated bya substantial distance, sole organization involved had confined its membershipto the single plant, grid there was no evidende that the employees had evincedan awareness of identity in interest between the, two groups.Haynsworth & Haynsworth,byMessrs:, C. F. Haynsworth and F.D. Rainey,of Greenville, S. C., for the Company. ,Mr. Edmund F. Ryan, Jr.,of Greenville, S. C., for the Union.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by: Textile Worker`s Union of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of WoodsideCotton Mills Company; Fountain Inn, South Carolina, herein calledthe Company,, the National Labor Relations Board- provided for anappropriate hearing upon due notice before Edwin' C. Catts, Jr.,Trial Examiner.Said hearing was held at Greenville, South Caro-' lina, on March 3, 1943.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial,error'and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWoodside Cotton Mills Company, a South Carolina corporation, isengaged in the manufacture of textiles, with plants in Greenville,48 N. L. R B, No. 62.518 '519'Simpsonville, and Fountain Inn; South. Carolina.This proceedingTheprincipal raw material used by the Company is raw cotton.Dur-ing 1942, the Company used raw cotton valued at approximately$500,000 at the Fountain Inn plant, of which a substantial percentageDuring the same period, the Fountain Inn plant produced textileshaving a value in excess of $500,000, of which more than 90 percentwas shipped by the Company to points outside South Carolina.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.iII. THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization, affili-ated with the Congress of Industrial Organizations, admitting to-membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that the 'Union on January. 23,1943, advised the Company that it represented a majority of the'employees of the Company at the Fountain Inn plant, requested fec-ognition as the bargaining agent of those employees, and suggestedeither. a cross-check of its membership cards against the Company'spay roll, or a consent election.The Company refused to extend recog-nition unless and until the Union is certified as the exclusivebargaining agent by the Board.A'statement of the Field Examiner, introduced into evidence, indi-cates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees'of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit confined to the production and, main-tenance employees, at the Company's Fountain Inn plant, excludingsupervisory and clerical employees.The Company urges that theunit be extended-to encompass similar employees at its Simpsonvilleplant.'The Field Examiner stated that the Union submitted 121 membership cards of which]20 bore apparently genuine, original signatures.One card was undated and the remain-der were dated variously from September 1942 to January 1943.One handred and twocards bore the names of persons whose names appear on the Company's pay roll of Janu-ary24,1943 , which listed 214 employees in the appropriate unit. 520DECISIONS'OF NATIONAL-LABOR' RELATIONS BOARDThere are approximately 400-employees at, the Simpsonville plant,and 214 at the Fountain Inn plant. The two plants are 5 miles apartbut are under common supervision and management.The productof both plants is substantially the same; the employees in both havesimilar skills and duties,and receive the same basic pay. Both plantsreceive raw cotton from a common warehouse.The Foundation Innplant does not have machines for a complete process of manufactureand, in consequence,an intermediate,stage of production is. done atSimpsonville for both plants.There are,however, several factors which support the request ofthe Union to confine the unit to the Fountain Inn plant. It appearsthat seniority rights, if any, do not extend f-rom one plant to theother and that there is no substantial interchange of employees be-tween the plants.The plants are separated by a substantial distanceand there is no evidence that the employees have evinced an aware-ness of identity of interest between the two groups.The Union hasmade no effort to organize the employees at the Simpsonville plantand has no membership there.Accordingly,,in view of the extent ofemployee organization,and the absence of substantial interchange ofemployees between the plants, we are of the opinion that the employeesat the Fountain Inn plant alone,at the present'time, constitute anTheunit.'he parties are agreed, as to the categories ofemployees to be included in 'the unit,and in accordance with suchagreement,we find that the production-and maintenance employeesat the Company's Fountain Inn plant, including.watchmen,3but ex-cluding'supervisory-employees4and clerical employees,, -constitute, aunit appropriate for the purposes of collective'bargaining within themeaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in' the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection- herein, subjedt'`to the limitations 'aiRT additions set "forth inthe DiDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor.Rela-tions Act,and pursuant to Article III, Section 9, of National Labor2 SeeMatter of StarterMills andUnited Textile Workers of America(A. F of L ), 44N L. R. B 486-'9Described in' the record as maintenance employees.-*This exclusion encompasses all employees of the rank of second=hand and above. WOODSIDE COTTON MILLS COMPANY521Relations Board Rules and Regulations-Series 2, as amended, it isherebySDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Woodside CottonMills Company, Fountain Inn, South Carolina, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the'direction-andsupervision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board and`subject to, Article III, Section 10,, of said Rules and Regulations,among the employees of the Company in the unit found *appropriatein Section IV, above; who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they'were'ill,or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselve's inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Textile Workers Union of America,. affiliated ,with ;the ; t,Congress of Industrial Organizations, for the purposes of collectivebargaining.MR. JOHN M. HOUSTON took no -part in the consideration of theabove Decision and-Direction of Election.-